DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1. 	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
1.1. 	Claim 7 recites the limitations “the magnetic multi-tum sensor” in line 10. There is insufficient antecedent basis for this limitation in the claim. 
1.2.	Furthermore, claims 8-12 are also rejected because they depend on claim 7.

2. 	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
2.1.	It is unclear to determine whether the limitation “the magnetic sensor” (lines 2) refers to the limitation “the magnetic multi-tum sensor” (line 10) of claim-7, or, if it refers to the limitation the “further magnetic sensor” (line 10) of claim-7, or, if it refers to the limitation the “first magnetic sensor” (line 1) of single turn (ST) sensor 104” of the specifications in paragraph [0044], or, if it refers to the “magnetic sensor system 1” of the specifications in paragraph [0044]. 
2.2.	In addition, in order to apply prior art in the rejection below, the examiner interprets the aforesaid limitation as to be referring to the “first magnetic sensor”.

3. 	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
3.1.	It is unclear to determine whether the limitation “the magnetic sensor” (lines 2) refers to the limitation “the magnetic multi-tum sensor” (line 10) of claim-7, or, if it refers to the limitation the “further magnetic sensor” (line 10) of claim-7, or, if it refers to the limitation the “first magnetic sensor” (line 1) of claim-7, or, if it refers to the “single turn (ST) sensor 104” of the specifications in paragraph [0044], or, if it refers to the “magnetic sensor system 1” of the specifications in paragraph [0044]. 
3.2.	In addition, in order to apply prior art in the rejection below, the examiner interprets the aforesaid limitations as to be referring to the “further magnetic sensor” (line 10) of claim-7.

Examiner’s Note
4.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1, 13 and 18-20 are/is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eagen et al (Pub. No.: US 2017/0261546 hereinafter mentioned “Eagen”).

As per claim 1, Eagen discloses:
A method of monitoring a first magnetic sensor located in proximity to an external magnetic field, the first magnetic sensor having an operating window between a first magnetic field strength and a second magnetic field strength (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use), wherein the method comprises:
measuring a signal of a further magnetic sensor (Fig. 1, see the second magnetic field sensing element 182. Also see [0040]) located in proximity to the external magnetic field (Fig. 1, the magnetic field generated by the object 120. Also see [0043]);
determining a magnetic field strength of the external magnetic field from the measured signal (see [0047]-[0048]); and
determining whether the magnetic field strength of the external magnetic field (see [0047]-[0048] and [0089]) is within the operating window of the first magnetic sensor (Fig. 1, the operating window of the magnetic field sensing element 140. Also see [0040]).

As per claim 13,  Eagen discloses:
A magnetic sensor system (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use), comprising:
a first magnetic sensor (Fig. 1, see the magnetic field sensing element 140. Also see [0040]) located in proximity to an external magnetic field (Fig. 1, the magnetic field generated by the object 120. Also see [0043]), 
the first magnetic sensor having an operating window (Fig. 1, the operating window of the magnetic field sensing element 140. Also see [0040]) between a first magnetic field strength and a second magnetic field strength (Also see [0089] and [0051]. The strength corresponding to the logic-high-level and strength corresponding to the logic-low-level)
a device (Fig. 1, see the controller 170. Also see [0041] and [0045]) configured to: 
receive a signal of a further magnetic sensor (Fig. 1, see the second magnetic field sensing element 182. Also see [0040]) located in proximity to the external magnetic field (Fig. 1, the magnetic field generated by the object 120. Also see [0043]);
determine a magnetic field strength of the external magnetic field from the received signal (see [0047]-[0048]); and
determine whether the magnetic field strength of the external magnetic field (see [0047]-[0048] and [0089]) is within the operating window of the first magnetic sensor (Fig. 1, the operating window of the magnetic field sensing element 140. Also see [0040]).

As per claim 18,  Eagen discloses the system of claim 13 as described above.
Eagen further discloses:
wherein the device (Fig. 1, see the controller 170. Also see [0041] and [0045]) is configured to detect a fault (see [0049]-[0050]) in the first magnetic sensor (Fig. 1, see the magnetic field sensing element 140. Also see [0040]) if the magnetic field strength (see [0047]-[0048]) of the external magnetic field (Fig. 1, the magnetic field generated by the object 120. Also see [0043]-[0044]) is outside of the operating window (Fig. 1, see the magnetic field sensing element 140 at its operating window being a multi-turn sensor GMR. Also see [0040] [0042] and [0089]).

As per claim 19,  Eagen discloses the system of claim 13 as described above.
Eagen further discloses:
wherein the device (Fig. 1, see the controller 170. Also see [0041] and [0045]) comprises a processing circuit (Fig. 1, see the stress detector 184. Also see [0047] and [0051]) in communication with the further magnetic sensor (Fig. 1, see the second magnetic field sensing element 182. Also see [0040]) and configured to receive and process the signal (see [0047] and [0051]) of the further magnetic sensor (Fig. 1, see the second magnetic field sensing element 182. Also see [0040]).

As per claim 20, Eagen discloses the system of claim 13 as described above.
Eagen further discloses:
wherein the first magnetic sensor (Fig. 1, see the magnetic field sensing element 140. Also see [0040]) is a giant magnetoresistive GMR or a tunnel magnetoresistive TMR based multi-tum sensor (see [0042]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claim(s) 2-4, 6-12 and 14-17 are/is rejected under 35 U.S.C. 103 as being unpatentable over Eagen in view of Richard et al (Pub. No.: US 2018/0216965 hereinafter mentioned as “Richard”).

As per claim 2,  Eagen discloses the method of claim 1 as described above.
Eagen discloses the first magnetic sensor and further magnetic sensor as described above but does not explicitly disclose that they are a magnetic multi-tum sensor and a magnetic single turn sensor respectively.
However, Richard further discloses that
the first magnetic sensor is a magnetic multi-turn sensor (Fig. 1, see the multi-turn MT sensor 100. Also see [0049] and [0041]), and the further magnetic sensor is a magnetic single turn sensor (Fig. 1, see the angle sensor 166. Also see [0049] and [0041]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “magnetic multi-turn sensor and the magnetic single turn sensor” disclosed by Richard into Eagen, with the motivation and expected benefit related to 

As per claim 3, the combination of Eagen and Richard discloses the method of claim 2 as described above.
Eagen in view of Richard, with the obvious motivation set forth above in claim-2, further discloses:
wherein determining the magnetic field strength (Eagen, see [0047]-[0048]) from the signal of the magnetic single turn sensor comprises measuring a voltage output by the magnetic single turn sensor (Richard, Fig. 1, see the angle sensor 166. Also see [0049], [0041] and [0090]). 

As per claim 4,  the combination of Eagen and Richard discloses the method of claim 3 as described above.
Eagen further discloses:
wherein a voltage output below a predetermined value is indicative of a magnetic field strength (Eagen, see [0047]-[0048]) below the first magnetic field strength of the operating window (Eagen, see [0089]). 

As per claim 6,  the combination of Eagen and Richard discloses the method of claim 2 as described above.
Richard, with the obvious motivation set forth above in claim-2, further discloses:
wherein the magnetic single turn sensor is an anisotropic magnetoresistive AMR based single turn sensor (Richard, Fig. 2B, see the angle sensor 166 as an AMR. Also see [0055]). 

As per claim 7,  Eagen discloses:
A device for monitoring a first magnetic sensor located in proximity to an external magnetic field, the first magnetic sensor having an operating window between a first magnetic field strength and a second (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use), wherein the device is configured to:
receive a signal of a further magnetic sensor (Fig. 1, see the second magnetic field sensing element 182. Also see [0040]) located in proximity to the external magnetic field (Fig. 1, the magnetic field generated by the object 120. Also see [0043]);
determine a magnetic field strength of the external magnetic field from the received signal (see [0047]-[0048]); and
determine whether the magnetic field strength of the external magnetic field is within the operating window of the magnetic sensor (Fig. 1, see the magnetic field sensing element 140 at its operating window being a multi-turn sensor GMR. Also see [0040] and [0042]).
Eagen does not explicitly disclose the magnetic multi-turn sensor.
However, Richard further discloses that the magnetic multi-turn sensor (Fig. 1, see the multi-turn MT sensor 100. Also see [0049] and [0041]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “magnetic multi-turn sensor” disclosed by Richard into Eagen, with the motivation and expected benefit related to improving the sensor and measurements by enabling the sensor to determine the rotational angle position that exceeds 360 degrees (Richard, Paragraph [0041]), and further by correcting magnetic field errors related to the field strength and/or field angle (Richard, Paragraph [0004]).

As per claim 8,  Eagen discloses the device of claim 7 as described above.
Eagen further discloses that 
the device (Fig. 1, see the controller 170. Also see [0041] and [0045]) is configured to detect a fault (see [0049]-[0050]) in the magnetic sensor (Fig. 1, see the magnetic field sensing element 140. Also see [0040]) if the magnetic field strength (see [0047]-[0048]) of the external magnetic field (Fig. 1, the magnetic field generated by the object 120. Also see [0043]-[0044]) is outside of the operating window (Fig. 1, see the magnetic field sensing element 140 at its operating window being a multi-turn sensor GMR. Also see [0040] [0042] and [0089]).

As per claim 9,  Eagen discloses the device of claim 7 as described above.
Eagen further discloses that  
the device (Fig. 1, see the controller 170. Also see [0041] and [0045]) comprises a processing circuit (Fig. 1, see the stress detector 184. Also see [0047] and [0051]) in communication with the magnetic sensor (Fig. 1, see the second magnetic field sensing element 182. Also see [0040]) and configured to receive and process the signal (see [0047] and [0051]) of the further magnetic sensor (Fig. 1, see the second magnetic field sensing element 182. Also see [0040]).

As per claim 10,  the combination of Eagen and Richard discloses the device of claim 7 as described above.
Richard, with the obvious motivation set forth above in claim-7, further discloses:
wherein the first magnetic sensor is a magnetic multi-tum sensor (Fig. 1, see the multi-turn MT sensor 100. Also see [0049] and [0041]), and the further magnetic sensor is a magnetic single turn sensor (Fig. 1, see the angle sensor 166. Also see [0049] and [0041]).

As per claim 11,  the combination of Eagen and Richard discloses the device of claim 10 as described above.
Eagen in view of Richard, with the obvious motivation set forth above in claim-7, further discloses:
wherein the device (Eagen, Fig. 1, see the stress detection circuitry 180. Also see [0046]-[0047] and [0051]) is configured to determine the magnetic field strength (Eagen, see [0047]-[0048]) based on a voltage output of the magnetic single turn sensor (Richard, Fig. 1, see the angle sensor 166. Also see [0049], [0041] and [0090]).

As per claim 12,  the combination of Eagen and Richard discloses the device of claim 11 as described above.
Eagen further discloses:
wherein a voltage output below a predetermined value is indicative of a magnetic field strength (Eagen, see [0047]-[0048]) below the first magnetic field strength of the operating window (Eagen, see [0089]). 

As per claim 14,  Eagen discloses the system of claim 13 as described above.
Eagen discloses the further magnetic sensor located in proximity to the external magnetic field as described above but does not explicitly disclose that it is a magnetic single turn sensor.
However, Richard further discloses that
wherein the further magnetic sensor located in proximity to the external magnetic field is a magnetic single turn sensor (Fig. 1, see the angle sensor 166. Also see [0049] and [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “magnetic single turn sensor” disclosed by Richard into Eagen, with the motivation and expected benefit related to improving the sensor and measurements by enabling the sensor to determine the rotational angle position that exceeds 360 degrees (Richard, Paragraph [0041]), and further by correcting magnetic field errors related to the field strength and/or field angle (Richard, Paragraph [0004]).

As per claim 15,  the combination of Eagen and Richard discloses the system of claim 14 as described above.
Richard, with the obvious motivation set forth above in claim-14, further discloses
wherein the system (Fig. 1) further comprises the magnetic single turn sensor (Fig. 1, see the angle sensor 166. Also see [0049] and [0041]).

As per claim 16,  the combination of Eagen and Richard discloses the device of claim 14 as described above.
Eagen in view of Richard, with the obvious motivation set forth above in claim-14, further discloses:
wherein the device (Eagen, Fig. 1, see the stress detection circuitry 180. Also see [0046]-[0047] and [0051]) is configured to determine the magnetic field strength (Eagen, see [0047]-[0048]) based on a voltage output of the magnetic single turn sensor (Richard, Fig. 1, see the angle sensor 166. Also see [0049], [0041] and [0090]).

As per claim 17,  the combination of Eagen and Richard discloses the device of claim 16 as described above.
Eagen further discloses:
wherein a voltage output below a predetermined value is indicative of a magnetic field strength (Eagen, see [0047]-[0048]) below the first magnetic field strength of the operating window (Eagen, see [0089]). 

7.	Claim(s) 5 are/is rejected under 35 U.S.C. 103 as being unpatentable over Eagen in view of Richard, and further in view of Zimmer et al (Pub. No.: US 2015/0108972 hereinafter mentioned as “Zimmer”).

As per claim 5,  the combination of Eagen and Richard discloses the method of claim 3 as described above.
Eagen in view of Richard, with the obvious motivation set forth above in claim-2, further discloses that
the voltage output comprises a sine component and a cosine component (Richard, see [0055]-[0056]), and 
determining the magnetic field strength (Eagen, see [0047]-[0048]).
Eagen in view of Richard does not explicitly disclose:
calculating a radius of the sine component and the cosine component.
However, Zimmer further discloses that 
the voltage output comprises a sine component and a cosine component (Zimmer, see [0044]-[0045]), and 
wherein determining the magnetic field strength comprises calculating a radius of the sine component and the cosine component (Zimmer, see [0044]-[0045]).
calculating a radius of the sine component and the cosine component” disclosed by Zimmer into Eagen in view of Richard, with the motivation and expected benefit related to improving the sensor and measurements by providing  signal processing and safety mechanisms to detect deviations from an expected sensor signal that might result from different kinds of errors in the analog or digital (Zimmer, Paragraph [0044]), and further by enabling the sensor to operate reliably and at a high level of accuracy (Zimmer, Paragraph [0006]).

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867